DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Cheng et al. (CN 104761429A) and Kim et al. (Synthesis of dimethyl carbonate from ethylene carbonate and methanol using immobilized ionic liquid on amorphous silica, 2010).
	Regarding claim 1, Cheng et al. discloses a system for co-producing dimethyl carbonate and ethylene glycol, in comprising an ethylene carbonate preparation unit and an ethylene carbonate alcoholysis unit (3) which are connected with each other; and the ethylene carbonate preparation unit comprises a reactor (1) and a light-component removal tank (flash tank, 2) which are connected with each other (see Abstract; figures 1 and the description).
	Kim et al. discloses an ionic liquid immobilized on mesoporous amorphous silica was prepared from the coupling of 1-(triethoxysilylpropyl)-3-n-alkyl-imidazolium halides with tetraethyl orthosilicate (TEOS) through template-free condensation under strong acidic conditions; and the silica-supported ionic liquids were proved to be an effective heterogeneous catalyst for the synthesis of dimethyl carbonate (DMC) from transesterification of ethylene carbonate (EC) with methanol (see Abstract) resulting in an immobilized ionic liquid catalyst.
Although Cheng et al. discloses that the type of the reactor of the present reaction is not particularly limited, but a bubble column reactor is preferably used (see third paragraph under the the ethylene carbonate preparation unit comprises a fixed bed reactor; Cheng et al. teaches away from the use of an immobilized ionic liquid catalyst, since Cheng discloses that said ionic liquid composite catalyst does not require separation; and the ionic liquid composite catalyst can simultaneously catalyze ethylene carbonate synthesis, ethylene carbonate transesterification reaction and ethylene carbonate hydrolysis reaction, for example, imidazole ionic liquid, quaternary ammonium ionic liquid or quaternary ionic liquid and alkali metal carbonate (see fourth paragraph under the scheme for the new process is as follows:).
Claims 2-7 and 16-17 depend on claim 1.
Claim 8 is drawn to a process for co-producing dimethyl carbonate and ethylene glycol by using the system according to claim 1.
Claims 9-15 and 18-23 depend on claim 8.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities:
The examiner suggests amending the first paragraph of the specification and renumbering the claims as follows:
 [0001]		The present application is a national stage application under 35 U.S.C. 371 based on international patent application PCT/CN2017/101784, now WO 2018/233093, filed on September 14, 2017, which claims the priority of Chinese Patent Application No. 201710470046.3, filed on June 20, 2017, disclosures of both of which are incorporated in the present application by reference in their entireties.


Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests inserting “and” after “the ethylene carbonate preparation unit comprises a fixed bed reactor and a light component removal tank which are connected with each other;” (see lines 4-5).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The examiner suggests amending “Carbon dioxide” (see line 4) to “carbon dioxide’.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774